DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-6, 8-12, 14, and 16-23 are pending in this application.               Claims 1, 5-6, 8-10, 14, 16-20 are presented as amended claims.
               Claims 2-3, and 11-12 are presented as original claims.
               Claims 21-23 are newly presented.
               Claims 4, 7, 13, and 15 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 10-12, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Scharl et al. (US 20160171895 A1) (hereinafter Scharl) in view of Garai et al. (US 20190287412 A1) (hereinafter Garai). As regards the individual claims:
Regarding claim 1, Scharl teaches a system comprising:
A visualization assistance system for providing visual assistance to flight crew on an ownship aircraft during flight, the visualization assistance system comprising  
a controller configured by programming instructions on non-transient computer readable media, the controller configured by the programming instructions to: (Scharl: ¶¶ 102 - 103; instructions are in a functional form on persistent storage 908. These instructions may be loaded into memory 906 for execution by processor unit 904. The processes of the different embodiments may be performed by processor unit 904 using computer-implemented instructions, which may be located in a memory, such as memory 906. These instructions are referred to as program instructions) 
receive a designation of a target aircraft for the ownship aircraft to follow requiring execution of a turn by the ownship aircraft to join a track behind the target aircraft (Scharl: ¶ 045; interval management information 226 also may include one or more of information that identifies target aircraft 202, a route for target aircraft 202, an intercept point, an achieve-by point, or any other appropriate information for use by turn calculator 222 to generate turn information 224.) 
receive flight crew specified spacing information comprising (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing  
a minimum separation level to be maintained between the designated target aircraft and the ownship aircraft after completion by the ownship aircraft of a turn to join the track behind the target aircraft (Scharl: ¶ 008; Interval management information identifying a desired spacing between the aircraft and a target aircraft is received. Turn information is determined using a performance gain factor. The turn information identifies a turn point for the aircraft. The performance gain factor identifies a desired portion of achieving the desired spacing due to turning the aircraft at the turn point and a desired portion of achieving the desired spacing due to changing speed of the aircraft. The turn information is used to turn the aircraft at the turn point.) 
Scharl does not explicitly teach:
calculate, using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, a floating joining point at which the ownship aircraft is estimated to join a track behind the preceding aircraft and maintain the specified minimum separation level; but Gari does teach:
calculate, using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, a floating joining point at which the ownship aircraft is estimated to join a track behind the preceding aircraft and maintain the specified minimum separation level, (Gari: ¶ 042; [a first] flight route 306 may be defined geometrically and/or by a series of points in space and time [and a second] flight route 316 extends between [other] points, which is flown, in time, by a second aircraft 318.) (Gari: ¶ 043; FIG. 3B. FIG. 3B shows that a merge point 322 and a break point 324 have been defined. These represent points in time when [two aircraft] share a common route with a custom separation distance 330 between the aircraft . . . in two- or three-dimensional space) (Gari: ¶ 048; the aircraft pairing engine 150 may iteratively process earliest and latest cruise trajectories in the list of sorted cruise trajectories to add route portions) (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and  (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5)


    PNG
    media_image1.png
    671
    450
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    645
    452
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl with the teachings of Gari because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl teaches the 
Gari further teaches:
wherein the joining point is a floating point that is continuously re-calculated with respect to wind and positions and speeds of the ownship and target aircraft (Gari: ¶ 074] instructions of FIG. 6, may be iteratively executed to repeatedly gather aircraft data for primary and secondary aircraft and repeat a pairing procedure to update merge and break points for shared route portions. This updating may comprise updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions. This may be of benefit if routes of aircraft are affected by weather and/or performance factors, which may result in merge and break points for shared route portions no longer applying.)
calculate. using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, an estimated time and distance to a floating turn point at which the ownship is estimated to initiate a turn to reach the floating joining point, wherein the turn point is a floating point that is continuously re-calculated; (Gari: ¶ 050; aircraft data for the primary aircraft is obtained . . . directly or indirectly from a component  (Gari: ¶ 042; [a first] flight route 306 may be defined geometrically and/or by a series of points in space and time [and a second] flight route 316 extends between [other] points, which is flown, in time, by a second aircraft 318.) (Gari: ¶ 043; FIG. 3B. FIG. 3B shows that a merge point 322 and a break point 324 have been defined. These represent points in time when [two aircraft] share a common route with a custom separation distance 330 between the aircraft . . . in two- or three-dimensional space) (Gari: ¶ 048; the aircraft pairing engine 150 may iteratively process earliest and latest cruise trajectories in the list of sorted cruise trajectories to add route portions) (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions [flight parameters to be adjusted] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually [where adjustment requires calculation]. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and selected secondary aircraft, wherein the revised aircraft data indicate  (Gari: ¶ 071; Via instructions 655, the processor 620 is instructed to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment in the list of route segments so as to maintain a predetermined common distance for the given route segment. For example, the processor 620 may be instructed to modify the loaded data to allow formation flying as described with reference to FIGS. 3B and 3D.) (Gari: ¶ 073; In one case, the instructions to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment comprise instructions that cause the processor 620 to transmit one or more of an adjusted flight plan, an adjusted altitude profile and an adjusted speed profile to one or more of the primary aircraft and the candidate aircraft. For example, this may use systems similar to those shown in FIG. 2.) (Gari: ¶ 074; [method may consist of] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions. This may be of benefit if routes of aircraft are affected by weather and/or performance factors, which may result in merge and break points for shared route portions no longer applying.)
and cause a display of a projected turn graphical element that indicates the floating turn point on the projected travel path of the ownship aircraft to join a track behind the target aircraft, the estimated time to the floating turn point, and the estimated distance to the floating turn point to be displayed on a flight deck display in the ownship aircraft (Gari: ¶ 053; Block 450 may comprise generating output data as visualised in FIGS. 3B and 3D, e.g. based on input data as shown in FIGS. 3A and 3C.)
Regarding claim 2, as detailed above, Scharl as modified by Gari teach the invention as detailed with respect to claim 1. Gari further teaches:
wherein the designated target aircraft was communicated to the ownship aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow (Garai: ¶ 050; aircraft data for a set of secondary aircraft is obtained [inter alia via] a plurality of on-board computing devices via one or more over-the-air transmissions) (Garai: ¶ 033; The receiver 130 of the on-board computing apparatus 110 in FIG. 1 receives aircraft data 140 for a plurality of secondary aircraft. [inter alia] over a secure over-the-air communications channel . . .  from each of the plurality of secondary aircraft, e.g. over a peer-to-peer communications network [or] from one or more ground stations, such as air traffic control towers and the like)
Regarding claim 3, as detailed above, Scharl as modified by Gari teach the invention as detailed with respect to claim 2. Scharl further teaches:
wherein the flight crew specified spacing information has a value that is greater than or equal to spacing information included in the ATC visual separation clearance message (Scharl: ¶ 069; interval management information may 
Regarding claim 10, Scharl teaches:
A processor implemented method in an aircraft for providing visual assistance to flight crew during flight, the method comprising (Scharl: clm. 001; A method of turning an aircraft for interval management)
receiving, by the processor, a designation of a target aircraft for an ownship aircraft to follow requiring execution of a turn by the ownship aircraft to join a track behind the target aircraft (Scharl: ¶ 045; interval management information 226 also may include one or more of information that identifies target aircraft 202, a route for target aircraft 202, an intercept point, an achieve-by point, or any other appropriate information for use by turn calculator 222 to generate turn information 224.) 
receiving, by the processor, flight crew specified spacing information comprising (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be  
a minimum separation level to be maintained between the designated target aircraft and the ownship aircraft after completion by the ownship aircraft of a turn to join the track behind the target aircraft (Scharl: ¶ 008; Interval management information identifying a desired spacing between the aircraft and a target aircraft is received. Turn information is determined using a performance gain factor. The turn information identifies a turn point for the aircraft. The performance gain factor identifies a desired portion of achieving the desired spacing due to turning the aircraft at the turn point and a desired portion of achieving the desired spacing due to changing speed of the aircraft. The turn information is used to turn the aircraft at the turn point.)
Scharl does not explicitly teach:
calculating, by the processor using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, a floating joining point at which the ownship aircraft is estimated to join a track behind the preceding aircraft and maintain the specified minimum separation level; but Gari does teach:
calculating, by the processor using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, a floating joining point at which the ownship aircraft is estimated to join a track behind the preceding aircraft and maintain the specified minimum separation level (Gari: ¶ 042; [a  (Gari: ¶ 043; FIG. 3B. FIG. 3B shows that a merge point 322 and a break point 324 have been defined. These represent points in time when [two aircraft] share a common route with a custom separation distance 330 between the aircraft . . . in two- or three-dimensional space) (Gari: ¶ 048; the aircraft pairing engine 150 may iteratively process earliest and latest cruise trajectories in the list of sorted cruise trajectories to add route portions) (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and selected secondary aircraft, wherein the revised aircraft data indicate formation flying  (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl with the teachings of Gari because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl teaches the element of aircraft visualization and pilot interface system while Gari teaches a method of adjusting a waypoint in real-time such as to accommodate the flight plans of the ownship and other nearby aircraft. Further, the combination of these elements results in the predictable benefit of better flight path control integrated in the aircraft’s visualization and interface system; consequently, the combination is obvious to a person of ordinary skill in the art.
Gari further teaches:
wherein the joining point is a floating point that is continuously re-calculated with respect to wind and positions and speeds of the ownship and target aircraft (Gari: ¶ 074] instructions of FIG. 6, may be iteratively executed to repeatedly gather aircraft data for primary and secondary aircraft and repeat a pairing procedure to update 
calculating, by the processor using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, an estimated time and distance to a floating turn point at which the ownship is estimated to initiate a turn to reach the floating joining point, wherein the turn point is a floating point that is continuously re-calculated; (Gari: ¶ 050; aircraft data for the primary aircraft is obtained . . . directly or indirectly from a component such as route engine [further] aircraft data for a set of secondary aircraft is obtained [from inter alia] a plurality of on-board computing devices via one or more over-the-air transmissions) (Gari: ¶ 042; [a first] flight route 306 may be defined geometrically and/or by a series of points in space and time [and a second] flight route 316 extends between [other] points, which is flown, in time, by a second aircraft 318.) (Gari: ¶ 043; FIG. 3B. FIG. 3B shows that a merge point 322 and a break point 324 have been defined. These represent points in time when [two aircraft] share a common route with a custom separation distance 330 between the aircraft . . . in two- or three-dimensional space) (Gari: ¶ 048; the aircraft  (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions [flight parameters to be adjusted] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually [where adjustment requires calculation]. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and selected secondary aircraft, wherein the revised aircraft data indicate formation flying with the predefined separation.) (Gari: ¶ 071; Via instructions 655, the processor 620 is instructed to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment in the list of route segments so as to maintain a predetermined common distance for the given route segment. For example, the processor 620 may be instructed to modify the loaded data to allow formation flying as described with reference to FIGS. 3B and 3D.) (Gari: ¶ 073; In one case, the instructions to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment comprise instructions that cause the  (Gari: ¶ 074; [method may consist of] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions. This may be of benefit if routes of aircraft are affected by weather and/or performance factors, which may result in merge and break points for shared route portions no longer applying.)
and causing, by the processor, a display of a projected turn graphical element that indicates the floating turn point on the projected travel path of the ownship aircraft to join a track behind the target aircraft, the estimated time to the floating turn point, and the estimated distance to the floating turn point to be displayed on a flight deck display in the ownship aircraft. (Gari: ¶ 053; Block 450 may comprise generating output data as visualised in FIGS. 3B and 3D, e.g. based on input data as shown in FIGS. 3A and 3C.)
Regarding claim 11, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 1. Gari further teaches:
wherein the receiving a designation of a target aircraft for an ownship aircraft to follow comprises receiving the designation of a target aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow(Garai: ¶ 050; aircraft data for a set of secondary aircraft is obtained [inter alia via] a plurality of on-
Regarding claim 12, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 11. Scharl further teaches:
wherein the flight crew specified spacing information has a value that is greater than or equal to spacing information included in the ATC visual separation clearance message (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
Regarding claim 18, Scharl teaches:
Non-transitory computer readable media encoded with programming instructions configurable to cause a processor to perform a method, the method comprising (Scharl: ¶¶ 102 - 103; instructions are in a  
receiving a designation of a target aircraft for an ownship aircraft to follow requiring execution of a turn by the ownship aircraft to join a track behind the target aircraft (Scharl: ¶ 045; interval management information 226 also may include one or more of information that identifies target aircraft 202, a route for target aircraft 202, an intercept point, an achieve-by point, or any other appropriate information for use by turn calculator 222 to generate turn information) 
receiving flight crew specified spacing information comprising (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.) 
a minimum separation level to be maintained between the designated target aircraft and the ownship aircraft after completion by the ownship aircraft of a turn to join the track behind the target aircraft (Scharl: ¶ 008; Interval management information identifying a desired spacing between the aircraft and a target aircraft is received. 
Scharl does not explicitly teach:
calculating, using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, a floating joining point at which the ownship aircraft is estimated to join a track behind the preceding aircraft and maintain the specified minimum separation level; but Gari does teach:
calculating, using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, a floating joining point at which the ownship aircraft is estimated to join a track behind the preceding aircraft and maintain the specified minimum separation level (Gari: ¶ 042; [a first] flight route 306 may be defined geometrically and/or by a series of points in space and time [and a second] flight route 316 extends between [other] points, which is flown, in time, by a second aircraft 318.) (Gari: ¶ 043; FIG. 3B. FIG. 3B shows that a merge point 322 and a break point 324 have been defined. These represent points in time when [two aircraft] share a common route with a custom separation distance 330 between the aircraft . . . in two- or three-dimensional  (Gari: ¶ 048; the aircraft pairing engine 150 may iteratively process earliest and latest cruise trajectories in the list of sorted cruise trajectories to add route portions) (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and selected secondary aircraft, wherein the revised aircraft data indicate formation flying with the predefined separation.) (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl with the teachings of Gari because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl teaches the element of aircraft visualization and pilot interface system while Gari teaches a method of adjusting a waypoint in real-time such as to accommodate the flight plans of the ownship and other nearby aircraft. Further, the combination of these elements results in the predictable benefit of better flight path control integrated in the aircraft’s visualization and interface system; consequently, the combination is obvious to a person of ordinary skill in the art.
Gari further teaches:
wherein the joining point is a floating point that is continuously re-calculated with respect to wind and positions and speeds of the ownship and target aircraft (Gari: ¶ 074] instructions of FIG. 6, may be iteratively executed to repeatedly gather aircraft data for primary and secondary aircraft and repeat a pairing procedure to update merge and break points for shared route portions. This updating may comprise updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions. This may be of benefit if routes of aircraft are affected by weather and/or performance factors, which may result in merge and break points for shared route portions no longer applying.)
calculating, using the target aircraft trajectory data, ownship aircraft trajectory data, and flight crew specified spacing information, an estimated time and distance to a floating turn point at which the ownship is estimated to initiate a turn to reach the floating joining point, wherein the turn point is a floating point that is continuously re-calculated; (Gari: ¶ 050; aircraft data for the primary aircraft is obtained . . . directly or indirectly from a component such as route engine [further] aircraft data for a set of secondary aircraft is obtained [from inter alia] a plurality of on-board computing devices via one or more over-the-air transmissions) (Gari: ¶ 042; [a first] flight route 306 may be defined geometrically and/or by a series of points in space and time [and a second] flight route 316 extends between [other] points, which is flown, in time, by a second aircraft 318.) (Gari: ¶ 043; FIG. 3B. FIG. 3B shows that a merge point 322 and a break point 324 have been defined. These represent points in time when [two aircraft] share a common route with a custom separation distance 330 between the aircraft . . . in two- or three-dimensional space) (Gari: ¶ 048; the aircraft pairing engine 150 may iteratively process earliest and latest cruise trajectories in the list of sorted cruise trajectories to add route portions) (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions [flight parameters to be adjusted] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually [where  (Gari: ¶ 071; Via instructions 655, the processor 620 is instructed to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment in the list of route segments so as to maintain a predetermined common distance for the given route segment. For example, the processor 620 may be instructed to modify the loaded data to allow formation flying as described with reference to FIGS. 3B and 3D.) (Gari: ¶ 073; In one case, the instructions to adjust flight plans of one or more of the primary aircraft and a candidate aircraft associated with a given route segment comprise instructions that cause the processor 620 to transmit one or more of an adjusted flight plan, an adjusted altitude profile and an adjusted speed profile to one or more of the primary aircraft and the candidate aircraft. For example, this may use systems similar to those shown in FIG. 2.) (Gari: ¶ 074; [method may consist of] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions. This may be of benefit if routes of aircraft are affected by weather and/or performance 
and causing a display of a projected turn graphical element that indicates the floating turn point on the projected travel path of the ownship aircraft to join a track behind the target aircraft, the estimated time to the floating turn point, and the estimated distance to the floating turn point to be displayed on a flight deck display in the ownship aircraft (Gari: ¶ 053; Block 450 may comprise generating output data as visualised in FIGS. 3B and 3D, e.g. based on input data as shown in FIGS. 3A and 3C.)
Regarding claim 21, as detailed above, Scharl as modified by Garai teaches the invention as detailed with respect to claim 18. Garai further teaches:
wherein the receiving a designation of a target aircraft for an ownship aircraft to follow comprises receiving the designation of a target aircraft via an ATC visual separation clearance message indicating a target aircraft for an ownship aircraft to follow (Garai: ¶ 050; aircraft data for a set of secondary aircraft is obtained [inter alia via] a plurality of on-board computing devices via one or more over-the-air transmissions) (Garai: ¶ 033; The receiver 130 of the on-board computing apparatus 110 in FIG. 1 receives aircraft data 140 for a plurality of secondary aircraft. [inter alia] over a secure over-the-air communications channel . . .  from each of the plurality of secondary aircraft, e.g. over a peer-to-peer communications network [or] from one or more ground stations, such as air traffic control towers and the like).
Regarding claim 22, as detailed above, Scharl as modified by Garai teaches the invention as detailed with respect to claim 18. Garai further teaches:
wherein the flight crew specified spacing information has a value that is greater than or equal to spacing information included in the ATC visual separation clearance message (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
Claims 5, 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Scharl in view of Garai in view of Shafaat et al. (US 20170030734 A1) (hereinafter Shafaat). As regards the individual claims:
Regarding claim 5, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 1. Neither Scharl nor Gari explicitly teach:
the controller is further configured to cause  a projected turn path to be graphically displayed on the flight deck display along with a graphical user interface (GUI) element representative of the target aircraft and a GUI element representative of the ownship aircraft; but Shafaat teaches: 
the controller is further configured to cause a projected turn path to be graphically displayed on the flight deck display along with a graphical user interface (GUI) element representative of the target aircraft and a GUI element representative of the ownship aircraft (Shafaat: clm. 008; turn calculator 

    PNG
    media_image3.png
    404
    503
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Shafaat because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl as modified by Gari teaches a visualization and pilot interface system configured to use a method of adjusting a waypoint in real-time such as to accommodate the flight plans of the ownship and other nearby aircraft. Concurrently, Shafaat teaches detailed GUI improvements in similar visualization and pilot interface system. The combination 
Regarding claim 6, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 1. Neither Scharl nor Gari explicitly teach:
wherein the controller is further configured to cause a projected turn path to be graphically displayed; but Shafaat teaches:
wherein the controller is further configured to cause a projected turn path to be graphically displayed (Shafaat: clm. 008; turn calculator configured to determine a turn path off of a planned route for an aircraft [and] a turn path indicator depicting the turn path relative to the planned route for the aircraft, wherein the planned route indicator and the turn path indicator have different indicator characteristics, and an aircraft position indicator indicating a position of the aircraft relative to the planned route for the aircraft and the turn path.) (Shafaat: ¶ 009; display generator is configured to display to an operator of the aircraft at the same time on a turn guidance display a planned route indicator, a turn path indicator, and an aircraft position indicator. The planned route indicator depicts the planned route for the aircraft. The turn path indicator depicts the turn path relative to the planned route for the aircraft) (Shafaat: Fig. 007).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Shafaat because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl as modified by Gari teaches a visualization and pilot interface system configured to use a method of adjusting a waypoint in real-time such as to accommodate the flight plans of the ownship and other nearby aircraft. Concurrently, Shafaat teaches detailed GUI improvements in similar visualization and pilot interface system. The combination of these elements results in the predictable benefit of an improved visualization and pilot interface system capable of adjusting a waypoint in real-time; consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 14, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 10. Neither Scharl nor Gari explicitly teach:
further comprising 
further comprising a projected turn path to be graphically displayed (Shafaat: clm. 008; turn calculator configured to determine a turn path off of a planned route for an aircraft [and] a turn path indicator depicting the turn path relative to the planned route for the aircraft, wherein the planned route indicator and the turn path indicator have different indicator characteristics, and an aircraft position indicator indicating a position of the aircraft relative to the planned route for the aircraft and the turn path.) (Shafaat: clm. 008; turn calculator configured to determine a turn path off of a planned route for an aircraft [and] a turn path indicator depicting the turn path relative to the planned route for the aircraft, wherein the planned route indicator and the turn path indicator have different indicator characteristics, and an aircraft position indicator indicating a position of the aircraft relative to the planned route for the aircraft and the turn path.) (Shafaat: ¶ 009; The display generator is configured to display to an operator of the aircraft at the same time on a turn guidance display a planned route indicator, a turn path indicator, and an aircraft position indicator. The planned route indicator depicts the planned route for the aircraft. The turn path indicator depicts the turn path relative to the planned route for the aircraft. The planned route indicator and the turn path indicator have different indicator characteristics. The aircraft position indicator indicates a position of the aircraft relative to the planned route for the aircraft and the turn path.) (Shafaat: Fig. 007).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Shafaat because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl as modified by Gari teaches a visualization and pilot interface system configured to use a method of adjusting a waypoint in real-time such as to accommodate the flight plans of the ownship and other nearby aircraft. Concurrently, Shafaat teaches detailed GUI improvements in similar visualization and pilot interface system. The combination of these elements results in the predictable benefit of an improved visualization and pilot interface system capable of adjusting a waypoint in real-time; consequently, the combination is obvious to a person of ordinary skill in the art.
Regarding claim 23, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 18. Neither Scharl nor Gari explicitly teach:
further comprising causing a projected turn path to be graphically displayed; but Shafaat teaches:
further comprising causing a projected turn path to be graphically displayed (Shafaat: clm. 008; turn calculator configured to determine a turn path off of a planned route for an aircraft [and] a turn path indicator depicting the turn path relative to the planned route for the aircraft, wherein the planned route 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Shafaat because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Scharl as modified by Gari teaches a visualization and pilot interface system configured .
Claims 8, 9, 16, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scharl in view of Gari in further view of Bushnell (EP 2555179 A2). As regards the individual claims:
Regarding claim 8, as detailed above, Scharl as modified by Gari teaches the invention as detailed with respect to claim 1. Neither Scharl nor Gari explicitly teach:
calculate a travel time of the ownship aircraft to reach a point where both aircraft are at a closest point if they continue along their current travel path; however Bushnell does teach:
calculate a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path (Bushnell: ¶¶ 209 - 214; collision avoidance module 806 includes the trajectory analysis function 902. The trajectory analysis function 902 can be configured to predict the flight path of the aircraft with respect to the flight paths of another traffic aircraft . . . the trajectory analysis function 902 can predict the expected flight path of each aircraft for which data has been provided. In addition, the path analysis function 902 can be configured to pass the predicted paths to the calculation function . . . [and can] predict[] that the 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Bushnell based on a motivation to managing the separation between vehicles while maintaining ride quality, a desired passenger comfort level, a desired acceleration range, a desired response time and a desired turning speed (Bushnell: ¶ 007 - 009).
Scharl does not explicitly teach:
calculate the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft; however Scharl does teach:
calculate the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.) (Scharl: Clm. 9; turn calculator is configured to determine a start turn point on the turn path where the turn begins; and the display generator is configured to change a number of the indicator characteristics of the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be obvious to a person of ordinary skill in the art that determine estimated time of arrival encompasses first calculating the amount of travel.
Scharl does not explicitly teach:
calculate the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn; however Scharl does teach:
calculate the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.) (Scharl: Clm. 9; turn calculator is configured to determine a start turn point on the turn path where the turn begins; and the display generator is 
Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Scharl teaches the limitation based on the logic that calculating a flight plan modification that accounts for longitudinal spacing from the additional aircraft requires accounting for that other-aircraft’s future position, which itself requires calculating the distance and time it will take to reach the floating hinge point.
receive the selected separation (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
Gari further teaches:
calculate the travel distance for the target aircraft that is needed to achieve the selected separation (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated  (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5)
Scharl does not explicitly teach:
and calculating the amount of travel for the ownship aircraft before commencing the turn; however Scharl does teach:
and calculating the estimated time and distance for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel.
Regarding claim 9, as detailed above, Scharl as modified by Gari as further modified by as Bushnell teaches the invention as detailed with respect to claim 8. Scharl does not explicitly teach:
wherein to calculate the estimated time and distance for the ownship aircraft before commencing the turn; however Scharl does teach:
wherein to calculate the amount of travel for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be obvious to a person of ordinary skill in the art that determine estimated time of arrival encompasses first calculating the amount of travel.
Regarding claim 16, as detailed above, Scharl as modified by Gari as further modified by as Bushnell teaches the invention as detailed with respect to claim 10. Neither Scharl nor Gari explicitly teach:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are at a closest point if they continue along their current travel path; however, Bushnell teaches:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; (Bushnell: ¶¶ 209 - 214; collision avoidance module 806 includes the trajectory analysis function 902. The .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Bushnell based on a motivation to managing the separation between vehicles while maintaining ride quality, a desired passenger comfort level, a desired acceleration range, a desired response time and a desired turning speed (Bushnell: ¶ 007 - 009).
Scharl further teaches:
calculating the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft (Scharl: ¶¶ 082 - 084; desired spacing then may be added to the estimated time of arrival of the target aircraft [where] ground speed of the target aircraft through the achieve-by point may be provided by the trajectory generator based on the intended flight path for the target aircraft [which is modified] by multiplying the sum of the desired spacing and the estimated time of 
Gari further teaches:
calculating the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn; (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and selected secondary aircraft, wherein the revised aircraft data indicate formation flying with the predefined separation.) (Gari: ¶ 074; [adjustment  
receiving the selected separation (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator.)
calculating the travel distance for the target aircraft that is needed to achieve the selected separation (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary  (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5)
and calculating the estimated time and distance for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.) (Scharl: Clm. 9; turn calculator is configured to determine a start turn point on the turn path where the turn begins; and the display generator is configured to change a number of the indicator characteristics of the turn path indicator when the position of the aircraft is approximately at the start turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before 
Regarding claim 17, as detailed above, Scharl as modified by Gari as further modified by as Bushnell teaches the invention as detailed with respect to claim 16. Scharl does not explicitly teach:
wherein calculating the estimated time and distance for the ownship aircraft before commencing the turn comprises:
calculating the position where the ownship aircraft commences the turn; however, Scharl does teach:
calculating the position where the ownship aircraft commences the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the estimated time and distance for the ownship aircraft before commencing the turn.
and/or calculating the time to the position where the ownship aircraft commences the turn (Scharl: ¶ 082; a desired spacing provided as 
Regarding claim 19, as detailed above, Scharl as modified by Gari as further modified by as Bushnell teaches the invention as detailed with respect to claim 18. Scharl further teaches:
wherein calculating the estimated time and distance to the floating turn point comprises (Scharl: ¶ 103; program code in the different embodiments may be embodied on different physical or computer readable storage media, such as memory 906 or persistent storage 908) 
Scharl does not explicitly teach:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are at a closest point if they continue along their current travel path; however, Bushnell does teach:
calculating a travel time of the ownship aircraft to reach a point where both aircraft are next to each other if they continue along their current travel path; (Bushnell: ¶¶ 209 - 214; collision avoidance module 806 includes the trajectory analysis function 902. The trajectory analysis function 902 can be configured to predict the flight path of the aircraft with respect to the flight paths of another traffic aircraft . . . the trajectory analysis function 902 can predict the expected 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Scharl as modified by Gari with the teachings of Bushnell based on a motivation to managing the separation between vehicles while maintaining ride quality, a desired passenger comfort level, a desired acceleration range, a desired response time and a desired turning speed (Bushnell: ¶ 007 - 009).
Scharl does not explicitly teach:
calculating the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft; however Scharl does teach:
calculating the time it will take the ownship aircraft to make a turn to join a track behind the target aircraft (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be obvious to a person of ordinary skill in the art that determine estimated time of arrival encompasses first calculating the amount of travel. 
Gari further teaches:
calculating the distance the target aircraft will travel during the time taken by the ownship aircraft to make the turn (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or manually. In one case, block 450 may comprise outputting revised aircraft data for one or more of the primary aircraft and selected secondary aircraft, wherein the revised aircraft data indicate formation flying  (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5).
Scharl further teaches:
receiving the selected separation (Scharl: ¶ 069; interval management information may be received onboard the aircraft in the form of digital data that is read by a turn calculator implemented in a data processing system onboard the aircraft. Alternatively, or in addition, the interval management information may be received as voice information by an operator onboard the aircraft and then entered into the turn calculator onboard the aircraft by the operator)
calculating the travel distance for the target aircraft that is needed to achieve the selected separation (Gari: ¶ 053; flight parameters are adjusted so as to maintain at least a predefined separation between the primary aircraft and the secondary aircraft for the one or more paired route portions, i.e. the paired route portions determined at block 440. Block 450 may be repeated for each paired route portion in the set of paired route portions, e.g. to allow formation flying such as is illustrated in FIG. 3D. The flight parameters [of the ownship and nearby aircraft] may comprise one or more of: a flight plan, a speed profile and an altitude profile. The flight parameters may be adjusted automatically or  (Gari: ¶ 074; [adjustment of flight parameters may include] updating times for existing merge and break points, or removing and replacing merge and break points with new shared route portions.) (Figs. 3A-3D, 4, 5)
Scharl does not explicitly teach:
and calculating the amount of travel for the ownship aircraft before commencing the turn; however Scharl does teach:
and calculating the estimated time and distance for the ownship aircraft before commencing the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl has the teaching based on the logic that calculating the estimated time of arrival to the achieve-by-point before 
Regarding claim 20, as detailed above, Scharl as modified by Gari as further modified by as Bushnell teaches the invention as detailed with respect to claim 19. Scharl further teaches:
calculating the position where the ownship aircraft commences the turn (Scharl: ¶ 090; determining an estimated time of arrival at an achieve-by point assuming a turn point for the aircraft at the candidate turn point being evaluated (operation 802). (For example, without limitation, the estimated time of arrival at the achieve-by point may be determined using a trajectory generator to predict the movement of the aircraft using aircraft state information and assuming a flight path with a turn at the candidate turn point.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Scharl teaches the limitation based on the logic that calculating estimated time of arrival to the achieve-by-point before the aircraft arrives at the candidate turn point, as taught by Scharl, requires calculating the amount of travel before commencing the turn and summing it with the amount of spent traversing the S-turn path stretching travel. It would furthermore be obvious to a person of ordinary skill in the art that determine estimated time of arrival encompasses first calculating the amount of travel.
and/or calculating the time to the position where the ownship aircraft commences the turn (Scharl: ¶ 082; a desired spacing provided as a distance may be transformed to a time-based representation based on the estimated ground speed of the 
Response to Arguments
Applicant's remarks filed October 7, 2021 have been fully considered.
Applicant’s amendments with respect to previous 35 U.S.C. § 112(b) rejection of the phrase “next to each other" have been fully considered and are persuasive.  The rejection of claims 8-9, 16-17, and 19-20 has been withdrawn. 
Applicant’s arguments with respect to previous 35 U.S.C. § 103 rejection of claims 1-3, 5-6, 8-12, 14, and 16-23 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gutierrez-Castaneda (US 20090177342 A1) which discloses a method of applying a "Heading Then Merge Behind" guidance directive by incorporating a directive, activation by the pilot of the flight plan incorporating the directive, so that the directive is executed automatically by the flight management system while following the trajectory of the flight plan incorporating the directive.
Coulmeau (FR 2898672 A1) which teaches creating flight plan segments using pseudo waypoint to calculate eventually arrival points at a later waypoint.
Dacre-Wright (US 20180276999 A1) which teaches a method where rejoining trajectory comprises a guidance setpoint holding point which can be adjusted automatically by the flight management system.
Adler (US 20180061246 A1) which teaches “method for aircraft traffic spacing and timing control with flight path variation of an aircraft includes receiving information of aircraft traffic for an area, determining an aircraft spacing plan for the aircraft traffic for the area based on spacing requirements due to separation standards or flow management constraints for the aircraft traffic, determining that a modification to a flight path of an aircraft is required to meet a longitudinal spacing requirement between the aircraft and one or more additional aircraft of the aircraft traffic based on the aircraft spacing plan.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663